           Case 2:20-cv-00862-JLR-JRC Document 33 Filed 03/05/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         REDAPT, INC.,                                 CASE NO. C20-0862JLR-JRC

11                              Plaintiff,               ORDER OF REFERENCE
                  v.
12
           PETER PARKER,
13
                                Defendant.
14

15         Pursuant to 28 U.S.C. § 636(b)(1)(B) and (C) and Local Rule MJR 4, the court

16   hereby refers to Magistrate Judge J. Richard Creatura for preparation of a report and

17   recommendation Defendant Peter Parker’s motion to compel arbitration and stay

18   proceedings. (Mot. (Dkt. # 27)); see 28 U.S.C. § 636(b)(1)(B); Local Rules W.D. Wash.

19   MJR(a)(3). Federal Rule of Civil Procedure 72(b) governs any further proceedings in

20   this court after Magistrate Judge J. Richard Creatura files a report and recommendation.

21   See Fed. R. Civ. P. 72(b); Local Rules W.D. Wash. MJR 4(c).

22


     ORDER - 1
            Case 2:20-cv-00862-JLR-JRC Document 33 Filed 03/05/21 Page 2 of 2




 1          Accordingly, the court ORDERS that the above-entitled action is referred to

 2   Magistrate Judge J. Richard Creatura for the specific motion described herein. The court

 3   further DIRECTS and EMPOWERS Magistrate Judge J. Richard Creatura to conduct

 4   hearings and make further necessary orders consistent with 28 U.S.C. § 636, the local

 5   rules, and this order.

 6          Dated this 5th day of March, 2021.

 7

 8                                                   A
                                                     JAMES L. ROBART
 9
                                                     United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
